Buchanan, J.
This is a claim for five years wages as overseer, and for the hire of slaves during four years of that time.
The defence is the general denial, prescription, and a reconventional demand for forty-four bales of cotton of the crop of 1852, sold by plaintiff, and the proceeds appropriated to his own use.
The plaintiff rebuts the prescription pleaded, by testimony of acknowledgments made by the deceased of the correctness of his account; and as to the forty-four bales of cotton sold, he has proved by the same witnesses, that this cotton was his property by virtue of an agreement to that effect with the deceased.
The principal efforts of the appellant’s counsel have been directed to impugning the credibility of plaintiff’s witnesses. Upon this point, we need only say that the Judge of the District Court, who saw and heard these witnesses, has believed them; and we deem it the safest rule to be guided by the conclusions of the inferior court in a matter of this sort, when our opportunities are so much inferior of deciding satisfactorily.
It is also contended that the nature of the proof offered of a renunciation of prescription, is not that required by law.
The Article 3503 of the Civil Code, reads as follows :
“ The salaries oí overseers and the hire of movables and immovables are prescribed by three years, unless there be an account acknowledged, a note or bond given, or action commenced before that time.”
The words “ account acknowledged,” in this Article are “ compte arrété” in the French test. A compte arrété, is an account stated in writing, and acknowledged to be correct on its face by the party against whom it is stated. See 3d N. S. 717. The verbal acknowledgment of the debtor which, in general, would be sufficient to interrupt prescription as to other debts, does not, it would seem, suffice to do so in relation to overseer’s wages. The formal written recognition of the claim in a compte arrété is indespensable. With this provision of the law in view, we think the plea of prescription should have been maintained as to the services of plaintiff and the hire of his slaves for the years 1848 and 1849.
It is therefore ordered, adjudged and decreed, that the judgment of the District Dourt be reversed, and that plaintiff have judgment against defendant, to be paid in course of administration, for the sum of one thousand six hundred and fifty dollars; that the demand in reconvention be dismissed; and that the costs of the District Court be paid by the estate of Louis Chevalier, and those of appeal by plaintiff and appellee.